Dismissed; Opinion Filed February 22, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01355-CV

                            SERGIO AGUILAR, Appellant
                                       V.
                      SERVICE LLOYDS INSURANCE CO., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-01742

                             MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Stoddart
       Sergio Aguilar appeals the trial court’s order granting Service Lloyds Insurance Co.’s

motion for summary judgment. After reviewing the clerk’s record, the Court questioned its

jurisdiction over this appeal because the notice of appeal was untimely filed. We instructed

appellant to file a letter brief explaining how this Court has jurisdiction. Appellee has filed a

motion to dismiss the appeal for want of jurisdiction. Appellant filed a letter brief but failed to

address this Court’s jurisdiction over the appeal.

       When a party files a timely motion for new trial, a notice of appeal is due ninety days

after the date the judgment is signed. See TEX. R. APP. P. 26.1(a). Without a timely notice of

appeal this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).
       The trial court signed the judgment on June 19, 2017. Because appellant filed a timely

motion for new trial, the notice of appeal was due on Monday, September 18, 2017. See TEX. R.

APP. P. 4.1, 26.1(a). Appellant filed a notice of appeal on November 27, 2017. Because the

notice of appeal was untimely, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a). We deny as moot appellee’s motion to dismiss.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE


171355F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SERGIO AGUILAR, Appellant                           On Appeal from the 192nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-01355-CV        V.                        Trial Court Cause No. DC-16-01742.
                                                    Opinion delivered by Justice Stoddart.
SERVICE LLOYDS INSURANCE CO.,                       Justices Francis and Brown participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee SERVICE LLOYDS INSURANCE CO. recover its costs
of this appeal from appellant SERGIO AGUILAR.


Judgment entered this 22nd day of February, 2018.




                                             –3–